Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, that trial counsel took an adverse position to defendant’s pro se CPL 330.30 motion. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of November 15, 1989 is vacated and this Court will consider the appeal de novo (see People v Vasquez, 70 NY2d 1 [1987], rearg denied 70 NY2d 748 [1987]; *1159People v LeFrois, 151 AD2d 1046 [1989]). Defendant is directed to file and serve his records and briefs with this Court on or before January 9, 2006. Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Pine and Lawton, JJ.